03/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0471


                                      DA 20-0471
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 STEVEN LEE STRIKE, Sr.,

              Defendant and Appellant.
                                _________________

       Upon consideration of Appellant’s tenth motion for extension of time, and good
cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including April 15, 2022, within which to file and serve the opening brief.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   March 9 2022